Citation Nr: 0841767	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-11 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
from February 25, 2002, in excess of 20 percent from January 
8, 2007, and in excess of 10 percent from January 8, 2008, 
for chronic low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, awarded an 
increased 10 percent disabling rating effective February 25, 
2002, for the service-connected chronic low back strain.

In a June 2008 rating decision, the RO awarded an increased 
20 percent rating effective January 8, 2007.  The same 
decision also decreased the rating to 10 percent effective 
January 8, 2008.  As the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, his claim remains in controversy since less than 
the maximum benefit available was awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

The Board notes that the matter was previously before the 
Board in October 2006, wherein the claim was remanded for 
further development.  The matter has been returned to the 
Board and is ready for appellate disposition.  

The October 2006 Board decision also denied the veteran's 
claims for service connection for a rash on the hands and 
armpits and multiple joint pains of the neck, shoulders, and 
hands.  As such, the matters are no longer in appellate 
status.

The veteran has filed a claim for service connection for 
right shoulder adhesive capsulitis.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The veteran submitted additional private medical records 
after the June 2008 supplemental statement of the case was 
issued.  The veteran's representative indicated they were not 
waiving initial RO consideration; however, because these 
records are not pertinent to the matter on appeal and were 
submitted with the referred claim noted above, a remand for 
preparation of a supplemental statement of the case is not 
warranted.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  For the entire period of increased rating claim from 
February 25, 2002, the veteran's service-connected chronic 
low back strain has been productive of symptoms that more 
nearly approximate lumbosacral strain with muscle spasm, and 
unilateral loss of lateral spine motion in the standing 
position.  

2.  For the entire period of increased rating claim from 
February 25, 2002, the veteran's service-connected chronic 
low back strain has not been productive of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion; or severe limitation of motion of the lumbar 
spine; or severe intervertebral disc syndrome manifested by 
reoccurring attacks with intermittent relief.  

3.  For the period of increased rating claim from September 
22, 2002, the veteran's service-connected chronic low back 
strain has not been productive of any incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician, including no incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during any 12 month period.

4.  For the period of increased rating claim from September 
26, 2003, the veteran's service-connected chronic low back 
strain has not been productive of forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
service-connected chronic low back strain have been met for 
the entire period of increased rating claim from February 25, 
2002 to the present.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.40, 4.45 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected chronic low back strain have 
not been met for any period of increased rating claim from 
February 25, 2002 to the present.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
indicated that, in an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, VA sent notice letters regarding the increased 
rating claim in correspondence sent to the veteran in 
December 2002, June 2003, and November 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his increased 
rating claim, and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claim.  In November 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating for the claimed disability under 
consideration.  

The Board notes that the letters did not meet all the 
requirements set forth in the recently issued Vazquez-Flores 
decision; however, the veteran has argued that the low back 
disability has increased in severity, and that he meets the 
requirements for a higher evaluation.  Moreover, in the 
various rating decisions, statement of the case, and 
supplemental statements of the case, VA has notified the 
veteran of the specific rating criteria to obtain a higher 
disability rating, including under both old and new rating 
criteria.  The veteran has written that he has low back pain, 
diminished flexibility of the thoracolumbar spine, tightness, 
and muscle spasm.  The veteran has submitted private medical 
evidence that documents and clinically notes low back pain, 
tenderness, spasm, and limitations of function due to low 
back disability, and records the veteran's reports of 
increased symptomatology.  Such evidence shows that the 
veteran has been notified regarding the rating criteria for a 
higher rating, and his responses, including writings and 
submissions of evidence, show that he has actual knowledge of 
the requirements for a higher disability rating for his 
service-connected low back disability.  

Regarding the duty to assist, the information and evidence 
currently associated with the claims file include the 
veteran's service treatment records, post-service private 
medical treatment records, reports of VA examinations, and 
private treatment records and examination reports. The 
veteran was also accorded various VA C&P examinations, 
including in July 2003, August 2004, and April 2008, the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The veteran has not identified any other evidence that has 
not been obtained.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007).  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  



General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  When 
considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA should interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability.  38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  A recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).   In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a. 

Revised Rating Criteria for Intervertebral Disc Syndrome 
(effective September 22, 2002)

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  

Increased Rating Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the increased rating claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the veteran's chronic lumbar strain was rated 
under Diagnostic Code 5295.  In initiating the instant appeal 
for increased rating, the veteran disagreed with the June 
2003 rating decision, which increased the service connected 
chronic low back strain to 10 percent disabling effective 
February 25, 2002.   During the pendency of the appeal, in a 
June 2008 rating decision, the RO awarded an increased 20 
percent rating effective January 8, 2007.  The same decision 
also decreased the rating to 10 percent effective January 8, 
2008.  

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended, effective from September 22, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  VA's General Counsel has held that where 
a law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000.  

The veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran contends that an increased rating is warranted 
due to increased low back pain and limited motion.  He 
contends that he has diminished flexibility of the 
thoracolumbar spine, tightness, and muscle spasm.  

The evidence in this case includes private treatment records 
from Health South Medical Clinic dated between 2001 and 2002 
that show the veteran complained of low back pain beginning 
in July 2001, and actively sought treatment since July 2001.  
X-rays of the lumbosacral spine were negative in September 
2001.  

Chiropractic notes dated in 2002 indicate the veteran sought 
treatment for back pain and malalignment in the lumbar spine.  
An April 2002 letter report of examination notes that the 
veteran had mid-thoracic pain with tightness and spasm.  He 
was provided a TENS unit for relief.  The veteran had a 
normal degree of segmental motion of the spine.  An April 25, 
2002 treatment entry notes clinical findings of mild lumbar 
pain and discomfort to palpation, muscle tenderness, spasm of 
the trapezius muscle, and subluxated left lumbar spine.  
Similar complaints of dull pain in the lumbar region, and 
clinical findings of tenderness, muscle spasm, left lumbar 
malalignment, and the use of a TENS unit were noted during 
subsequent treatment in 2002.

Upon VA examination in July 2003, the veteran complained of 
chronic low back pain.  He reported a pulling sensation 
across the buttocks and down the back of the legs.  The 
veteran denied the use of assistive devices.  Physical 
examination of the lumbar spine showed the veteran was tender 
to palpation at L4-5.  There was no muscle spasm. 

At the VA examination in July 2003, forward flexion of the 
spine was to 75 degrees active, passive, and after fatiguing.  
Flexion backward was to 35 degrees.  Bilateral rotation was 
to 35 degrees and bilateral lateral flexion was to 40 
degrees.  The veteran had negative straight leg tests.  Gross 
neurological examination was normal.  Reflexes and sensation 
was normal.  The x-rays of the lumbar spine were normal.  

A December 2003 letter from the veteran's chiropractor 
indicated the veteran's pain had worsened over time requiring 
additional treatment to reduce pain and flexibility.  The 
prognosis was considered guarded.  

Upon VA examination in August 2004, the veteran reported 
flare-ups of pain with cold, damp weather.  He denied weight 
loss, bladder or bowel complaints, or erectile dysfunction.  
While he presented subjective complaints of occasional 
numbness and tingling, the gross neurological examination was 
normal.  Additionally, reflexes, sensation to light touch, 
and pinprick were also normal.  

At the VA examination in August 2004, the veteran reported 
continued complaints of chronic low back pain, including 
radiating pain described as a pulling sensation across the 
buttocks and down the back of his legs, muscle tightness or 
spasm with walking about 200 yards, and that he was 
continuing treatment with a chiropractor and was using 
Tylenol PM and a TENS unit.  There was no evidence of muscle 
spasm on physical examination.  Range of motion of the lumbar 
spine was as follows: forward flexion 70 degrees active and 
75 degrees passive and after fatiguing; extension back to 35 
degrees; bilateral rotation to 35 degrees; and bilateral 
lateral flexion to 40 degrees.  With the exception of a 5 
degree loss of forward flexion on active range of motion, the 
additional findings are unchanged from July 2003.  The 
examiner noted some pain with all ranges of motion, but 
specifically stated there was no additional limitation after 
repetitive use.  X-rays showed some mild disc degeneration at 
L5-S1.

A February 2005 magnetic resonance imaging (MRI) report was 
normal but for some small anterior spurs at several levels.  
Chiropractic notes dated between 2003 and 2005 again show 
treatment for low back pain and malalignment of the lumbar 
spine.  The veteran occasionally had tenderness to palpation, 
but range of motion was repeatedly noted to be normal, though 
no specific ranges were provided.  

Records from Patient Care Plus noted complaints of back pain 
in 2005 and 2006.  An entry dated in February 2006 indicated 
the veteran had no physical reason to be off from work.  A 
November 2006 letter reflects the veteran's complaints 
associated with chronic degenerative joint disease of the 
back. 

Upon VA examination in April 2008, the VA examiner reviewed a 
previous VA report in July 2007, and noted the previous 
diagnosis by VA of the veteran's low back problem was chronic 
low back strain.  The veteran complained of radiating back 
pain, stiffness, and weakness.  He reported continued 
complaints of constant low back pain, including radiating 
pain, including periods of flare-ups, for which he used 
Flexeril, subjective reports of weakness, numbness in the low 
back, and that he had lost three to four weeks of work during 
the previous year due to back problems.

Clinical findings in April 2008 were essentially normal, and 
ranges of motion were reported as full; however, the VA 
examiner noted that the veteran had subjective pain during 
range of motion testing.  X-rays revealed minimal 
degenerative joint disease change.  The veteran denied bowel 
or bladder complaints, as well as erectile dysfunction.  He 
walked unaided and did not wear a brace.  Physical 
examination showed the veteran to be obese at 320 pounds.  
His gait was normal.  Straight leg test were negative 
bilaterally.  The veteran was able to flex his hips with no 
pain.  The lumbosacral spine had no tenderness, deformity, 
swelling, laxity, or muscle spasm.  

At the VA examination in April 2008, the veteran flexed his 
back forward to 92 degrees actively and to 95 degrees both 
passively and after fatiguing with pain.  The Board notes 
this represents a significant increase in forward flexion 
from VA examination in 2004 where he was only able to forward 
flex to 70 degrees actively and 75 passively.  He extended 
his back 40 degrees actively, 42 passively, and 45 degrees 
after fatiguing with pain.  The veteran had right and left 
lateral flexion to 42 degrees actively, 45 degrees passively, 
and 47 degrees after fatiguing with pain.  Right and left 
lateral rotation of his back was to 42 degrees actively, 45 
degrees passively, and 47 degrees after fatiguing with pain.  

At the VA examination in April 2008, strength of both lower 
extremities was normal, as were pulses and reflexes.  X-rays 
showed only minimal degenerative joint disease at L2-3.  The 
examiner stated there was no decrease in the range of motion 
or joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no evidence of incoordination.  While there was 
evidence of subjective pain on motion, the examiner stated 
this did not cause decreased function.

After a review of the evidence of record, the Board finds 
that, for the entire period of increased rating claim from 
February 25, 2002, the veteran's service-connected chronic 
low back strain has been productive of symptoms that more 
nearly approximate lumbosacral strain with muscle spasm, and 
unilateral loss of lateral spine motion in the standing 
position.  For example, the evidence shows that the veteran 
has complained of radiating low back pain, and clinical 
findings from February 2002 have shown or confirmed lumbar 
spine tenderness and occasionally show muscle spasm.  The 
veteran's descriptions of muscle tenderness, including during 
flare-ups, are also analogous to muscle spasm.  Although 
range of motion testing reveals only some loss of forward 
flexion by the clinical measures as reported, the range of 
motion testing was coupled with subjective complaints of low 
back pain, including during periods of exacerbation or with 
extended walking.  While there is no actual clinical finding 
of unilateral loss of lateral spine motion in the standing 
position, the evidence does show varied findings such as 
spinal tenderness, spasm, subluxation, and painful motion 
that more nearly approximate such a finding.  For these 
reasons, the Board finds that the criteria for a disability 
rating of 20 percent for service-connected chronic low back 
strain have been met for the entire period of increased 
rating claim from February 25, 2002 to the present.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board also finds that a disability rating in excess of 20 
percent is not warranted for any period of increased rating 
claim under the rating criteria in effect prior to September 
26, 2003.  For the entire period of increased rating claim 
from February 25, 2002, the veteran's service-connected 
chronic low back strain has not been productive of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, as required for a 40 
percent disability rating under Diagnostic Code 5295.  For 
the entire period of increased rating claim from February 25, 
2002, the veteran's service-connected chronic low back strain 
has not been productive of severe limitation of motion of the 
lumbar spine, as required for a 40 percent disability rating 
under Diagnostic Code 5292.  For the entire period of 
increased rating claim from February 25, 2002, the veteran's 
service-connected chronic low back strain has not been 
productive of severe intervertebral disc syndrome manifested 
by reoccurring attacks with intermittent relief, as required 
for a 40 percent disability rating under Diagnostic Code 
5293.  38 C.F.R. § 4.71a. 

The Board also finds that, for the period of increased rating 
claim from September 22, 2002, as again amended on September 
26, 2003, the veteran's service-connected chronic low back 
strain has not been productive of any incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician, including no incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during any 12 month period, as required for a 40 percent 
rating under Diagnostic Code 5243 (as amended September 22, 
2002).  38 C.F.R. § 4.71a.  As noted above, although the 
regulations changed during this interim period effective 
September 22, 2002, the Board has found no evidence of 
intervertebral disc syndrome to warrant consideration under 
either the new or old rating criteria under Diagnostic Code 
5293.  Specifically, there has no been radiographic evidence 
of degenerative disc disease (DDD)/intervertebral disc 
syndrome; therefore, the old criteria for rating based on 
lumbar strain or limitation of motion are more favorable to 
this veteran. 

Considering the revised rating criteria effective from 
September 26, 2003, the Board finds that, for the period of 
increased rating claim from September 26, 2003, the veteran's 
service-connected chronic low back strain has not been 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, as required for 40 percent disability 
ratings under the revised rating criteria.  38 C.F.R. 
§ 4.71a. 

In light of the veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There 
was no evidence of lack of endurance, weakness, or 
incoordination of the lumbar spine at any time.  While the VA 
examiner noted some pain with range of motion and after 
fatiguing on forward flexion, there was no additional 
limitation of function after repetitive use. 

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders; 
however, there are no neurological disabilities associated 
with the lumbar strain.  There was no evidence of peripheral 
neuropathy upon VA examination in April 2008.  The VA 
examiner concluded that paralysis of the sciatic nerve noted 
on prior examinations was considered more likely than not a 
diabetic problem and not due to the veteran's (service-
connected) low back disability.  

Extraschedular Considerations

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected chronic lumbar 
strain presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  The objective evidence does 
not support a finding that his back condition interferes 
markedly with employment.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  While the veteran is currently 
unemployed, the April 2008 VA examiner noted it was not due 
to the veteran's low back.  There is no evidence revealing 
frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings for chronic lumbar strain adequately 
compensate the veteran for the nature 
and extent of severity of his back disability.  Therefore, in 
the absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

An increased rating of 20 percent for service-connected 
chronic low back strain, but no higher, for entire period of 
increased rating claim from February 25, 2002, is granted


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


